                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRYANT A. REAGOR,                                  Case No. 19-cv-05493-HSG
                                   8                     Plaintiff,                         ORDER OF DISMISSAL WITH LEAVE
                                                                                            TO AMEND
                                   9             v.

                                  10     ROBERT LOSACCO, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                           INTRODUCTION

                                  14          Plaintiff, an inmate at California State Prison — Substance Abuse Treatment and Facility

                                  15   in Corcoran Prison, filed this pro se action alleging that he was denied kosher meals while housed

                                  16   at Pelican Bay State Prison in violation of his First Amendment right to free exercise of religion

                                  17   and in violation of his rights under the Religious Land Use and Institutionalized Persons Act

                                  18   (“RLUIPA”), 42 U.S.C. § 2000cc-1. Plaintiff has been granted leave to proceed in forma pauperis

                                  19   in a separate order. His complaint (Dkt. No. 1) is now before the Court for review under 28

                                  20   U.S.C. § 1915A.

                                  21                                             DISCUSSION

                                  22   A.     Standard of Review

                                  23          A federal court must engage in a preliminary screening of any case in which a prisoner

                                  24   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  25   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  26   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  27   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  28   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police
                                   1   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                   2            Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                   3   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                   4   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the

                                   5   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   6   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   7   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   8   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   9   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                  10   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                  11            To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  12   right secured by the Constitution or laws of the United States was violated; and (2) that the
Northern District of California
 United States District Court




                                  13   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  14   42, 48 (1988).

                                  15   B.       Complaint

                                  16            Plaintiff has named as defendants Pelican Bay State Prison (“PBSP”) Community

                                  17   Resource Manager Robert Losacco, PBSP Warden Jim Robertson, California Department of

                                  18   Corrections and Rehabilitation (“CDCR”) Litigation Coordinator Voong, and PBSP Appeals

                                  19   Coordinator W. Coleman.

                                  20            On August 27, 2018, while housed at PBSP, plaintiff submitted a CDCR Form 30301

                                  21   Religious Diet Program Request requesting a kosher diet. On October 10, 2018, Defendant

                                  22   Losacco denied the request.

                                  23            On October 1, 2018, while plaintiff’s Form 3030 request was pending, plaintiff filed a

                                  24   grievance challenging the failure to provide him with kosher meals. Defendant Robertson did not

                                  25   interview plaintiff regarding this grievance and, on November 29, 2018, Defendant Robertson

                                  26   denied the grievance at the second level based on false and misleading statements regarding

                                  27

                                  28   1
                                           The Court presumes that plaintiff’s reference to CDCR Form 303 is a typographical error.
                                                                                           2
                                   1   plaintiff’s understanding of the Jewish faith. On February 5, 2019, Defendant Voong denied the

                                   2   grievance at the third level, which violated plaintiff’s First Amendment right to correct Defendant

                                   3   Robertson’s violation of plaintiff’s right to freely practice his religion. On May 17, 2019, after

                                   4   plaintiff had transferred to Salinas Valley State Prison (“SVSP”), he submitted another Form 3030

                                   5   again requesting a kosher diet. On June 12, 2019, SVSP staff granted his Form 3030 request

                                   6   stating, “Inmate appeared to be well versed of Kosher (sic).” Dkt. No. 1 at 4-5.

                                   7          Plaintiff alleges that defendants denied his kosher diet request because plaintiff is black

                                   8   and the defendants are white. Dkt. No. 1 at 3. He alleges that the denial of a kosher diet caused

                                   9   him to suffer different levels of spiritual shock, emotional distress, and embarrassment; as well as

                                  10   spiritual and physical harm.

                                  11          Plaintiff alleges that his rights under the First Amendment and RLUIPA have been

                                  12   violated, and seeks declaratory relief; monetary, compensatory and punitive damages; costs of suit
Northern District of California
 United States District Court




                                  13   and attorney’s fees; and any other relief deemed appropriate by the Court. Dkt. No. 1 at 4, 7.

                                  14          The complaint suffers from the following deficiencies.

                                  15          First, plaintiff lacks standing to seek declaratory relief because he is no longer housed at

                                  16   PBSP. A declaratory judgment is proper only where “there is a substantial controversy, between

                                  17   parties having adverse legal interests, of sufficient immediacy and reality to warrant the issuance

                                  18   of a declaratory judgment.” Lake Carriers’ Ass’n v. MacMullan, 406 U.S. 498 (1972). Generally,

                                  19   when a prisoner is transferred from a prison, his claim for injunctive or declaratory relief becomes

                                  20   moot as to conditions at that particular facility. Alvarez v. Hill, 667 F.3d 1061, 1064 (9th Cir.

                                  21   2012) (prisoner’s claims for injunctive and declaratory relief relating to prison conditions are

                                  22   rendered moot by his transfer to another facility). Plaintiff’s request for declaratory relief is

                                  23   DISMISSED with prejudice.

                                  24          Second, plaintiff has failed to state a cognizable RLUIPA claim because the relief sought –

                                  25   declaratory relief and monetary damages – is unavailable. As discussed supra, because plaintiff is

                                  26   no longer housed at PBSP, he lacks standing to seek declaratory judgment for RLUIPA violations

                                  27   at PBSP. RLUIPA does not authorize money damages against state officials, whether sued in their

                                  28   official or individual capacities. See Jones v. Williams, 791 F.3d 1023, 1031 (9th Cir. 2015).
                                                                                          3
                                   1   Plaintiff’s RLUIPA claims are therefore DISMISSED with prejudice.

                                   2          Third, plaintiff has failed to state a cognizable First Amendment free exercise claim.

                                   3   Prisoners retain the protections afforded by the First Amendment, “including its directive that no

                                   4   law shall prohibit the free exercise of religion.” O’Lone v. Estate of Shabazz, 482 U.S. 342, 348

                                   5   (1987) (citation omitted). For a prisoner to establish a free exercise violation, he therefore must

                                   6   show that a prison regulation or official burdened the practice of his religion without any

                                   7   justification reasonably related to legitimate penological interests. See Shakur v. Schriro, 514 F.3d

                                   8   878, 883-84 (9th Cir. 2008). Plaintiff has made no factual allegations from which it can be

                                   9   reasonably inferred that defendants’ denial of a kosher diet was based solely on racial animus.

                                  10   The allegation that SVSP officials granted his kosher diet request nine months later does not lead

                                  11   to a reasonable inference of racial animus where SVSP officials appear to have based their grant

                                  12   on plaintiff’s understanding of the kosher diet and PBSP officials appear to have based their denial
Northern District of California
 United States District Court




                                  13   on plaintiff’s lack of familiarity with the Jewish religion, and where there are no factual

                                  14   allegations regarding racial animus or discrimination. Plaintiff’s allegations are insufficient to

                                  15   raise a right to relief above the speculative level. Bell Atlantic Corp., 550 U.S. at 555. The Court

                                  16   DISMISSES plaintiff’s First Amendment claim with leave to amend, if plaintiff can truthfully do

                                  17   so. See Ramirez v. Galaza, 334 F.3d 850, 861 (9th Cir. 2003) (“Leave to amend should be granted

                                  18   unless the pleading could not possibly be cured by the allegation of other facts, and should be

                                  19   granted more liberally to pro se plaintiffs.”) (internal quotation marks and citation omitted). The

                                  20   Court notes that to the extent that plaintiff seeks damages for the alleged First Amendment

                                  21   violation, the Prisoner Litigation Reform Act (PLRA) provides that prisoners may recover for

                                  22   mental or emotional injuries suffered while incarcerated only if they first show that they suffered a

                                  23   physical injury. 42 U.S.C. § 1997e(e).

                                  24          Fourth, plaintiff has failed to state a claim against Defendant Coleman. Plaintiff has not

                                  25   made any factual allegations that Defendant Coleman was directly involved in the alleged

                                  26   constitutional violation. Plaintiff alleges that Defendant Coleman is liable because he is the PBSP

                                  27   Appeals Coordinator and therefore responsible for complying with both state and federal laws

                                  28   governing prisoners’ civil rights. In other words, plaintiff seeks to hold Defendant Coleman liable
                                                                                         4
                                   1   on the basis of his supervisory position, a theory known as supervisory liability. Under no

                                   2   circumstances is there liability under section 1983 solely because one is responsible for the actions

                                   3   or omissions of another, i.e. under the theory of supervisory liability. See Taylor v. List, 880 F.2d

                                   4   1040, 1045 (9th Cir. 1989). A supervisor may be liable under section 1983 only upon a showing

                                   5   of (1) personal involvement in the constitutional deprivation or (2) a sufficient causal connection

                                   6   between the supervisor’s wrongful conduct and the constitutional violation. Henry A. v. Willden,

                                   7   678 F.3d 991, 1003–04 (9th Cir. 2012). Even if a supervisory official is not directly involved in

                                   8   the allegedly unconstitutional conduct, “[a] supervisor can be liable in his individual capacity for

                                   9   his own culpable action or inaction in the training, supervision, or control of his subordinates; for

                                  10   his acquiescence in the constitutional deprivation; or for conduct that showed a reckless or callous

                                  11   indifference to the rights of others.” Starr v. Baca, 652 F.3d 1202, 1208 (9th Cir. 2011). The

                                  12   Court DISMISSES Defendant Coleman from this action but grants plaintiff leave to amend his
Northern District of California
 United States District Court




                                  13   claim against Defendant Coleman if plaintiff can truthfully do so. See Ramirez, 334 F.3d at 861.

                                  14                                             CONCLUSION

                                  15          For the foregoing reasons, the Court DISMISSES with prejudice the RLUIPA claim and

                                  16   the request for declaratory relief; DISMISSES the First Amendment claim with leave to amend;

                                  17   and DISMISSES Defendant Coleman from this action but grants plaintiff leave to amend his claim

                                  18   against Defendant Coleman. Within twenty-eight (28) days of the date of this order, Plaintiff

                                  19   shall file an amended complaint. The amended complaint must include the caption and civil case

                                  20   number used in this order, Case No. C 19-05493 HSG (PR) and the words “AMENDED

                                  21   COMPLAINT” on the first page. If using the court form complaint, Plaintiff must answer all the

                                  22   questions on the form in order for the action to proceed. Because an amended complaint

                                  23   completely replaces the previous complaints, Plaintiff must include in his amended complaint all

                                  24   the claims he wishes to present and all of the defendants he wishes to sue. See Ferdik v. Bonzelet,

                                  25   963 F.2d 1258, 1262 (9th Cir. 1992). Plaintiff may not incorporate material from the prior

                                  26   complaint by reference.

                                  27          Failure to file an amended complaint in accordance with this order in the time

                                  28   provided will result in dismissal of this action without further notice to Plaintiff.
                                                                                         5
                                   1           The Clerk shall include two copies of the court’s complaint with a copy of this order to

                                   2   Plaintiff.

                                   3           IT IS SO ORDERED.

                                   4   Dated: 11/26/2019

                                   5                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        6
